Case 1:20-cv-21254-BB Document 58 Entered on FLSD Docket 07/23/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA




  SECURITIES AND EXCHANGE
  COMMISSION,

                                  Plaintiff,
                                                          NO. 1:20-CV-21254-BLOOM/LOUIS
  v.

  JUSTIN W. KEENER D/B/A JMJ FINANCIAL,

                                  Defendant.




   NOTICE OF STRIKING NOTICE REGARDING FOOTNOTE NO. 4 OF PLAINTIFF
        SECURITIES AND EXCHANGE COMMISSION’S OPPOSITION TO
                   DEFENDANT’S MOTION TO COMPEL

           Plaintiff United States Securities and Exchange Commission hereby provides notice to

 the Court that it is striking the Notice Regarding Footnote No. 4 of Plaintiff Securities and

 Exchange Commission’s Opposition To Defendant’s Motion To Compel, pursuant to the

 Clerk’s directive to comply with Section 3J(1) of CM/ECF Admin Procedures and Local Rule

 5.1(b).

 DATED:       July 23, 2021                    Respectfully submitted,

                                By:
                                                /s/ Antony Richard Petrilla
                                               Joshua E. Braunstein
                                               Antony Richard Petrilla
                                               Attorneys for Plaintiff
                                               SECURITIES AND EXCHANGE COMMISSION
                                               100 F Street NE
                                               Washington, DC 20549
                                               Telephone: (202) 551-8470
                                               Braunsteinj@sec.gov
Case 1:20-cv-21254-BB Document 58 Entered on FLSD Docket 07/23/2021 Page 2 of 2




                                   CERTIFICATE OF SERVICE

 I hereby certify that on July 23, 2021, I filed Plaintiff Securities and Exchange Commission’s NOTICE
 OF STRIKING NOTICE REGARDING FOOTNOTE NO. 4 OF PLAINTIFF SECURITIES
 AND EXCHANGE COMMISSION’S OPPOSITION TO DEFENDANT’S MOTION TO
 COMPEL through the Court’s CM/ECF system, which automatically sends notices to counsel of record
 in this case.


                                                      /s/
                                               Antony Richard Petrilla

                                                ATTORNEY FOR PLAINTIFF
                                                SECURITIES AND EXCHANGE COMMISSION




                                                    2
